                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )  Case No. 1:17-cr-00109 (APM)
                                          )
AZAM DOOST,                               )
                                          )
      Defendant.                          )
__________________________________________)

                  GOVERNMENT’S MOTION FOR AN ORDER
            CONFIRMING WAIVER OF ATTORNEY-CLIENT PRIVILEGE
              AND AUTHORIZING DISCLOSURE OF INFORMATION

       The United States of America, by and through its undersigned attorneys, respectfully files

this motion seeking an order confirming a limited waiver of the attorney-client privilege and

authorizing disclosure of information. As grounds for this request, the United States respectfully

submits the following:

       On September 24, 2019, a jury convicted defendant of three counts of major fraud against

the United States (counts 1-3), eight counts of wire fraud (counts 4-11), four counts of false

statement to the Overseas Private Investment Corporation on loan application or extension (counts

12-15), and five counts of money laundering (count 16-20). ECF # 54. At trial, defendant was

represented by attorneys Kevin B. Ross and Tiffany Talamantez (“trial defense counsel”). On

November 5, 2018, defendant changed counsel and is now represented by attorneys Glenn Seiden

and Andrew M. Friedman. Minute Order 11/5/18. On February 21, 2019, defendant filed a

combined Rule 29 and 33 motion. ECF #105. The majority of the arguments in defendant’s

motion allege ineffective assistance of counsel by defendant’s trial counsel. Although defendant
argued, as part of his ineffective assistance of counsel claim, the general five-year statute of

limitation, he did not address the application of the Wartime Suspension of Limitations Act

(“WSLA”), 18 U.S.C. § 3287. Id. at 18-19, 36-39. On March 7, 2019, the government filed an

opposition to defendant’s motion and raised the WSLA. ECF #106 at 16, 28-33. On March 19,

2019, defendant filed a reply in support of his motion in which he discussed, for the first time, his

arguments against application of the WSLA. ECF #115 at 13-19. On March 22, 2019, the Court

held a hearing on defendant’s motion. At the hearing, the Court raised questions as to whether

trial defense counsel considered the WSLA and, if so, why they did not file a motion challenging

parts of the indictment as beyond the applicable statute of limitations. The Court also said it would

consider a motion from the government seeking a limited waiving of the defendant’s attorney-

client privilege so the government could talk with trial defense counsel about the claim of

ineffective assistance of counsel, including application of the WSLA. The government hereby

files that motion.

       To be able to appropriately answer defendant’s ineffective assistance of counsel arguments,

the United States respectfully requests an order that:

       (1) confirms that the defendant has waived the attorney-client privilege with respect to the

claims of ineffective assistance of trial defense counsel raised in Defendant Doost’s Combined

Rule 29 and 33 Motion, ECF #105, and Reply in Support of Combined Rule 29 and 33 Motion,

ECF #115;

       (2) finds that any disclosures made by trial defense counsel, and any other person acting

on the defendant’s behalf in connection with trial defense counsel’s representation of him, relating

to defendant’s ineffectiveness claims are authorized by Rule 1.6(e)(3) of the D.C. Rules of

Professional Conduct; and



                                                 2
       (3) authorizes trial defense counsel to discuss their representation of the defendant with

representatives of the government as it relates to the defendant’s ineffectiveness claims, disclose

to the government any documents in their possession relating to these claims, and, testify, if

needed, at any evidentiary hearing with respect to these claims, including:

               (A) disclosing otherwise confidential or privileged information in communicating

with government counsel about the representation of the defendant as it relates to the defendant’s

claims of ineffective assistance; and

               (B) providing government counsel with any relevant documents in their possession.

       (4) limits the government’s use of any information provided by trial defense counsel, and

any other person acting on the defendant’s behalf in connection with trial defense counsel’s

representation of him, to obtaining and providing to the Court evidence from trial defense counsel,

or any other person acting on the defendant’s behalf in connection with trial defense counsel’s

representation of him, in response to the claims of ineffective assistance in the defendant’s motion

and to any further litigation of that motion, and to any appeal of the Court’s ruling on that motion;

and, if defendant’s convictions should later be vacated, this Court may consider additional

questions on the limitation of the use of this information. Any such limitation on the use of

information would not, however, preclude the government from prosecuting the defendant for

perjury or obstruction of justice should any information that he provided to trial defense counsel

be proof of perjury or obstruction of justice occurring in this post-conviction proceeding.

                                               ANALYSIS

       Although the government believes that a Court Order is not necessary because, by

challenging the constitutional adequacy of trial defense counsel’s representation and advice,

defendant has waived the attorney-client privilege and work product privilege with respect to the



                                                 3
issues raised in his ineffectiveness claims, the government nonetheless seeks an Order confirming

that the defendant has waived his privilege with respect to these claims the defendant raises in his

new trial motion.

       Courts in this jurisdiction commonly grant such orders in connection with collateral attack

litigation involving allegations of ineffective assistance of counsel. See, e.g., United States v.

Flowers, No. 15-023, ECF #88 (D.D.C. Oct. 18, 2017) (Howell, C.J.); United States v. Straker,

No. 06-102, 2017 WL 2937564, at *1 (D.D.C. July 10, 2017) (Bates, J.); United States v. (Lee)

Ayers, No. 08-CR-364, ECF #71 (D.D.C. Feb. 2, 2017) (Bates, J.); United States v. (Elohim Bey)

Cross, No. 09-281, ECF #460 (D.D.C. Jan. 18, 2017) (Cooper, J.); United States v. (Bryan W.)

Talbott, No. 11-CR-357, ECF #172 (D.D.C. Aug. 17, 2016) (Collyer, J.).

       There is a “longstanding consensus in the federal courts that a formal claim of ineffective

assistance of counsel implicitly waives the attorney-client privilege.” United States v. Juan, 48 F.

Supp. 3d 853, 858 (E.D. Va. 2014) (citations omitted); see, e.g., In re Sealed Case, 676 F.2d 793,

818 (D.C. Cir. 1982) (“Any disclosure inconsistent with maintaining the confidential nature of the

attorney-client relationship waives the privilege”); United States v. Straker, No. 06-102, 2017 WL

2937564, at *1 (D.D.C. July 10, 2017) (citations omitted). 1


1
   See also United States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (“Given the ample,
unanimous federal authority on point, we hold that when a habeas petitioner claims ineffective
assistance of counsel, he impliedly waives attorney-client privilege with respect to
communications with his attorney necessary to prove or disprove his claim.”); In re Lott, 424 F.3d
446, 453 (6th Cir. 2005) (“[I]n the habeas context, courts have found implied waiver of [attorney-
client] privileges when the petitioner ‘injects into [the] litigation an issue that requires testimony
from its attorneys or testimony concerning the reasonableness of its attorneys’ conduct.’”) (quoting
Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001)); Eldridge v. United States, 618 A.2d
690, 692 n.3 (D.C. 1992) (citing Doughty v. United States, 574 A.2d 1342, 1343 (D.C. 1990)).

        The work product doctrine, which is related to the attorney-client privilege, “shelters the
mental processes” of the attorney. United States v. Nobles, 422 U.S. 225, 238 (1975). “The
privilege derived from the work-product doctrine is not absolute. Like other qualified privileges,
it may be waived.” Id. at 239. The work product doctrine, like the attorney-client privilege, is
                                                  4
       Attorneys in the District of Columbia ordinarily cannot reveal a “confidence or secret” of

a client. D.C. R. Prof. Conduct 1.6(a)(1). Under D.C. Rule of Professional Conduct 1.6(e)(3),

counsel may disclose client confidences or secrets to the extent necessary to respond to claims of

ineffective assistance of counsel:

       (e) A lawyer may use or reveal client confidences or secrets: . . .

               (2)(A) when permitted by these Rules or required by law or court order; . . .

               (3) . . . to the extent reasonably necessary to respond to specific allegations
                   by the client concerning the lawyer’s representation of the client . . .

       The D.C. Bar Legal Ethics Committee has determined that a lawyer may disclose client

confidences and secrets pursuant to Rule 1.6(e)(3), insofar as reasonably necessary to respond to

the client’s “specific allegations about the lawyer’s representation.”           See Opinion 364,

Confidentiality Obligations When Former Client Makes Ineffective Assistance of Counsel Claim

(January 2013), at 1. 2 Thus, an attorney who discloses client confidences or secrets in response to

a former client’s claim of ineffective assistance of counsel made in a post-conviction motion filed

by the client does not violate the duty of confidentiality regarding client information.

       Here, by filing his motion and asserting his claims that trial defense counsel performed

ineffectively, defendant has put counsel’s advice and representation directly in issue. Therefore,

the defendant has waived the attorney-client privilege with respect to his ineffectiveness claims.

A waiver of privilege extends to all “communications relating to the same subject matter.” In re



waived with respect to issues raised by defendant’s ineffectiveness claims. See Alvarez v.
Woodford, No. 03-99000, 81 F. App’x 119, 120 (9th Cir. Nov. 12 2003) (per curiam) (citation
omitted); see also Nobles, 422 U.S. at 239-40; Clifford v. United States, 532 A.2d 628, 636-37
(D.C. 1987). For convenience, references to the attorney-client privilege in this motion should be
read to include the work product doctrine.
2
       Available at https://www.dcbar.org/bar-resources/legal-ethics/opinions/opinion364.cfm.
                                                 5
Sealed Case, 877 F.2d 976, 980-81 (D.C. Cir. 1989) (quoting In re Sealed Case, 676 F.2d 793,

809 (D.C. Cir. 1982)).

       Therefore, the United States respectfully requests that this Court issue an order that:

       (1) confirms that the defendant has waived the attorney-client privilege with respect to the

claims of ineffective assistance of trial counsel raised in defendant’s motion;

       (2) finds that any disclosures made by trial defense counsel, and any other person acting

on the defendant’s behalf in connection with trial defense counsel’s representation of him, relating

to defendant’s ineffectiveness claims are authorized by Rule 1.6(e)(3) of the D.C. Rules of

Professional Conduct; and

       (3) authorizes trial defense counsel to discuss their representation of the defendant with

representatives of the government as it relates to the defendant’s ineffectiveness claims, disclose

to the government any documents in their possession relating to these claims, and, testify at any

evidentiary hearing, if needed, with respect to these claims, including:

               (A) disclosing otherwise confidential or privileged information in communicating

with government counsel about the representation of the defendant as it relates to the defendant’s

claims of ineffective assistance; and

               (B) providing government counsel with any relevant documents in their possession;

       (4) limits the government’s use of any information provided by trial defense counsel, and

any other person acting on the defendant’s behalf in connection with trial defense counsel’s

representation of him, to obtaining and providing to the Court evidence from trial defense counsel,

or any other person acting on the defendant’s behalf in connection with trial defense counsel’s

representation of him, in response to the claims of ineffective assistance in the defendant’s motion

and to any further litigation of that motion, and to any appeal of the Court’s ruling on that motion;



                                                 6
and, if his convictions should later be vacated, this Court may consider additional questions on the

limitation of the use of this information. Any such limitation on the use of information would not,

however, preclude the government from prosecuting the defendant for perjury or obstruction of

justice should any information that he provided to trial defense counsel be proof of perjury or

obstruction of justice occurring in this post-conviction proceeding.

       A proposed order is attached.

                                              Respectfully submitted,

                                              ROBERT A. ZINK
                                              Acting Chief, Fraud Section

                                              / s / Daniel P. Butler
                                              ___________________________________
                                              DANIEL P. BUTLER
                                              D.C. Bar #417718
                                              MICHAEL P. MCCARTHY
                                              D.C. Bar #1020231
                                              Trial Attorneys, Fraud Section, Criminal Division
                                              United States Department of Justice
                                              1400 New York Avenue, NW, Fourth Floor
                                              Washington, D.C. 20530
                                              (202) 307-2184 (Butler)
                                              (202) 305-3995 (McCarthy)
                                              Daniel.Butler2@usdoj.gov
                                              Michael.McCarthy2@usdoj.gov




                                                 7
                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 25, 2019, a copy of the foregoing document has been or will

be sent via ECF to counsel for the defendant.

                                            / s / Daniel P. Butler
                                            ___________________________________
                                            Daniel P. Butler
                                            Trial Attorney, Fraud Section
                                            Criminal Division
                                            United States Department of Justice




                                                8
